PER CURIAM.
In this appeal from a revocation of probation order, the trial court did not abuse its discretion in finding a willful and substantial violation of probation. Both appellant and the State note, however, that the record on appeal does not contain a transcript of appellant’s sentencing hearing. Appellant contends that she was not present for sentencing and that no such hearing took place, violating her due process rights. The State concedes that this issue on appeal should either be remanded to the trial court to reconstruct the record or remanded for resentencing. Accordingly, we AFFIRM the revocation of probation, REVERSE appellant’s sentence, and REMAND to the trial court to either reconstruct the record to determine whether appellant was present at sentencing, or conduct a proper sentencing hearing.
WOLF, KAHN, and LAWRENCE, JJ., concur.